Campbell, J.,
delivered the opinion of the court.
Wooten rented land in Marshall county, for the year 1874, to Mark and James Smith, for four bales of cotton, to be delivered by 1st November, 1874. All of the rent was paid to Wooten except about $67 worth of cotton. Westmoreland bought of one of the tenants two bales of the cotton raised by them in 1874, on Wooten’s land, and Wooten having demanded the surrender of the two bales by Westmoreland, and been denied his demands, brought suit against him for $150, the alleged value of said two bales. On trial in the circuit court, on appeal from the judgment *828of a justice of the peace, Wooten obtained judgment against Westmoreland for so much of the value of the two bales bought by him as was due Wooten for rent, as aforesaid, which recovery is assigned here as error.
Under the act approved 5th April, 1872, pamphlet acts, p. 132, and the amendment of 17th April, 1873, pamphlet acts, p. 79, Wooten had a lien on the cotton produced by his tenants for his payment, but he did not have a right of action against the purchaser of the cotton for its value. The statutes cited create a lien and provide means for its enforcement, and to insure the continuance of the crops within reach of the machinery provided for the enforcement of the lien, it is made penal to remove any part of the crops until the liens are discharged. It is nowhere intimated that a right of action shall exist against a purchaser of the crops subject to a lien for the value. A lien is a right to resort to the thing on which it operates, and cotton subject to such lien may be followed and seized, just as property liable to a judgment lien may be; but the purchaser of such cotton is not liable for its value, any more than one who obtains and disposes of property subject to a judgment lien is so liable. Dozier v. Lewis, 27 Miss., 679.
Wooten had no right of property in the cotton. He had a claim which entitled him to seize it in a particular mode provided by statute, but this did not entitle him to maintain trover or assumpsit against Westmoreland.
Whether one who colludes fraudulently with a tenant, to aid him in defeating the lien of the landlord by a sale and removal of the product subject to the lien, could be held responsible at the appropriate suit of the landlord for the injury he sustained, is not now decided.
The judgment is reversed, and cause remanded to be proceeded with as though no trial had been had,